DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 14/163,097, was filed on Jan. 24, 2014, is a continuation of 13/633,703, filed Oct. 02, 2012, and claims priority from Provisional Application 61/704,173, filed Sept. 21, 2012. The effective filing date is before the AIA  date of March 16, 2013, and so the application is being examined under the pre-AIA  “first inventor to invent” provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 30, 2021 has been entered.
This Non-Final Office Action is in response to Applicant’s communication of Sept. 30, 2021.
Claims 1-4, 7, 9, 10, 12-16, 18-19 and 21 are pending, of which claims 1, 13, and 21 are independent.  
Independent claims 1, 13, and 21 and dependent claims 9 and 18 have been amended in the current response. Claims 5, 6, 8, 11, 17, and 20 were previously cancelled. No new claims have been added.
Support for the amendments can be found in originally filed claim 6, Figure 6, and para. [0019] and [0025] of the specification.
All pending claims have been examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7, 9-10, 12-16, 18-19 and 21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, claims 1-4, 7, 9-10, 12-16, 18-19, and 21, fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03), but claim 21 does not. 
More specifically, claims 1-4, 7, 9-10, and 12 are method claims.  Claims 13-16 and 18-19 are apparatus claims directed to systems operative to perform the method of method claims 1-4 and 9-10.  Claim 21 is a “non-transitory computer-readable medium” that stores the method of method claims 1.  
In regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-4, 7, 9-10, 12-16, 18-19 and 21 are directed to a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-4, 7, 9-10, 12-16, 18-19 and 21 are directed to “Fundamental Economic Practice", specifically “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
See for example, the following claimed steps in independent claim 1 (emphasis added): 
“receiving … data indicative of a current state of the market for the product;”
“… determine when a rate of change of the state of the market exceeds a threshold value by ”. 
“identifying, by the processor based on the data indicative of the market for the product, during each interval:”
“a comparison value of the product, the comparison value being as a value of each order to trade the product received during the current interval; and”
“at least one comparative value of the product over the current interval, the at least one comparative value being one of a minimum value of the product over the current interval, a maximum value of the product over the current interval, an average of the value of the product over the current interval, or combinations thereof;”
“determining each previously identified saved comparative value identified for all preceding intervals within a threshold time thereof, wherein the threshold time defines a number of preceding intervals included therein each previously identified saved comparative value being one of a minimum value of the product over each preceding interval to use, a maximum value of the product over each preceding interval to use, an average of the value of the product over each preceding interval to use, or combinations thereof,”
“wherein the threshold time for a positive movement is different than the threshold time for a negative movement;”
“determining … a difference in velocity value by comparing between the comparison value upon the end of the current interval and, each of the determined previously identified saved comparative values identified for each preceding interval within the threshold time;”
“determining … if any of the determined differences deviates from the threshold value, wherein, based on the determining, the rate of change of the state of the market is determined to exceed the threshold value when any of the determined differences deviates from the threshold value; and”

Independent claims 13 and 21 recites similar steps. 
This claimed feature is sufficiently broad to encompass a “circuit breaker” that halts trading when the price of a security rises above a defined threshold or below a defined threshold. 
The features are directed to the implementation of a new “circuit breaker” regulation issued by the Securities and Exchange Commission (SEC) in 2012 (the “Limit Up-Limit Down (LULD) mechanism”). See the NASDAQ reference cited in the 35 USC 103 rejection, which discloses:  
On April 5, 2011, national securities exchanges and the Financial Industry Regulatory Authority, Inc. (FINRA) filed a proposal to establish a new “limit up-limit down” rule to address extraordinary market volatility in U.S. equity markets. The Limit Up-Limit Down (LULD) mechanism is intended to prevent trades in National Market System (NMS) securities from occurring outside of specified price bands. The bands would be set at a percentage level above and below the average reference price of the security over the immediately preceding five-minute period.  To accommodate more fundamental price moves, there would be a five-minute trading pause – similar to the pause triggered by the current single-stock circuit breakers – only if trading is unable to occur within the specified price band after 15 seconds. On May 31, 2012, the SEC approved the NMS Plan on a pilot basis.

A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1, 13, and 21 all recite “determining each previously identified saved comparative value identified for all preceding intervals within a threshold time thereof, wherein the threshold time defines a number of preceding intervals included therein each previously identified saved comparative value being one of a minimum value of the product over each preceding interval to use, a maximum value of the product over each preceding interval to use, an average of the value of the product over each preceding interval to use, or combinations thereof”, which monopolizes the “Limit Up-Limit Down (LULD)” circuit breaker mechanism (the abstract idea / judicial exception).  
In regards to Step 2B of the Alice/Mayo analysis, claims 1-4, 7, 9-10, 12-16, 18-19 and 21 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claimed features of 
“causing, by the processor, the match engine module to operate in a second mode of operation different from the first mode of operation when any of the determined differences deviates from the threshold value,” and 
“wherein the second mode of operation comprises an action, by the processor, including one of placing the market for the product in a reserved state by suspending matching of bid and offer transactions or preventing the match engine module from matching bid and offer transactions at a price outside of a price limit”,
These are business method steps (not technological steps) included in the “circuit breaker” regulation issued by the Securities and Exchange Commission (SEC) in 2012 (the “Limit Up-Limit Down (LULD) mechanism”). See the NASDAQ reference cited in the 35 USC 103 rejection.
Moreover, the claims 1-4, 7, 9-10, 12-16, 18-19 and 21 merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added): 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).


RESPONSE TO ARGUMENTS
Re: Claim Rejections - 35 USC § 101
The 35 USC § 101 rejection of claims 1-4, 7, 9-10, 12-16, 18-19 and 21 is maintained, because even after the new amendments, the claimed invention remains directed to a judicial exception (i.e., an abstract idea) without “significantly more” than the abstract idea itself.  
The features are directed to the implementation of a legal regulation proposed to the Securities and Exchange Commission (SEC) in 2011, and approved by the SEC in May 2012 (See for example, the “LIMIT UP-LIMIT DOWN: FREQUENTLY ASKED QUESTIONS” at https://www.nasdaq.com/docs/2020/02/25/0388-Q20%20LULD%20FAQ%20Update_GTMS.pdf):  
On April 5, 2011, national securities exchanges and the Financial Industry Regulatory Authority, Inc. (FINRA) filed a proposal to establish a new “limit up-limit down” rule to address extraordinary market volatility in U.S. equity markets. The Limit Up-Limit Down (LULD) mechanism is intended to prevent trades in National Market System (NMS) securities from occurring outside of specified price bands. The bands would be set at a percentage level above and below the average reference price of the security over the immediately preceding five-minute period.  To accommodate more fundamental price moves, there would be a five-minute trading pause – similar to the pause triggered by the current single-stock circuit breakers – only if trading is unable to occur within the specified price band after 15 seconds. On May 31, 2012, the SEC approved the NMS Plan on a pilot basis.

Therefore, the claimed invention remains directed to a judicial exception (i.e., an abstract idea – an administrative rule / regulation) applied on a general purpose computer, without “significantly more” than the abstract idea itself. 
The discussion in the 35 USC 101 rejection regarding claim 21 has been amended, in response to Applicant’s arguments in page 10 of the response filed on Sept. 30, 2021.
Moreover, the discussion in the 35 USC 101 rejection regarding the preamble of claim 1 has been amended, in response to Applicant’s arguments in page 11 of the response filed on Sept. 30, 2021.

Re: Claim Rejections - 35 USC § 102/103
The Examiner has found Applicant’s argument regarding the priority date of the Studnitzer reference to be persuasive, and has withdrawn both the Studnitzer reference and the 35 USC 103 rejection accordingly. 
Also, although the Studnitzer reference has the same assignee as the present application, it is an abandoned US application, therefore it is not a candidate for a Double Patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0319891 A1 to Scheinberg et al.
See Para. [0059]: “The exchange 10 measures risk in a number of ways. Thresholds for various risk parameters are set 226 for each trader 16 and each subscriber. There are default thresholds that may be changed for each and every entity at the discretion of the exchange 10. Thresholds include total positions, net positions, total dollar holdings, market concentrations, and asset value changes. Risk fluctuates several ways for a given trading account. For example, positions held in the account may change in value, the assets held in the account may change in value, and the exchange 10 may increase margin rates, which will require additional funds to be deposited.”

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614 and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

February 21, 2022